                                                                                                 Case 2:19-cv-00811-JCM-CWH Document 7 Filed 07/16/19 Page 1 of 2



                                                                                           1   JILL GARCIA, ESQ.
                                                                                               jill.garcia@ogletreedeakins.com
                                                                                           2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           3
                                                                                               Suite 1500
                                                                                           4   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           5   Telephone: 702.369.6800
                                                                                               Fax: 702.369.6888
                                                                                           6   Attorneys for Defendant Legacy Traditional School
                                                                                           7
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                           8
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                           9
                                                                                               WADE MCAFEE ED.D an Individual,                      Case No.: 2:19-cv-00811-JCM-CWH
Ogletree. Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                     Plaintiff,                        STIPULATION AND ORDER FOR
                                                                                          11
                                                                                                                                                         EXTENSION OF TIME FOR
                                                                                          12   vs.                                                      DEFENDANT TO ANSWER OR
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                         OTHERWISE RESPOND TO
                                                                                          13   LEGACY TRADITIONAL SCHOOL –                                    COMPLAINT
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                               NEVADA, INC., a Domestic Non-Profit
                                                                                          14   Corporation; DOES I-X; and ROE                                     (Second Request)
                                                                                          15   CORPORATIONS I-X,

                                                                                          16                         Defendants.

                                                                                          17
                                                                                          18          Pursuant to LR 6-1, 6-2, and 7-1, Defendant Legacy Traditional School-Nevada, Inc.

                                                                                          19   (“Defendant”) and Plaintiff Wade McAfee (“Plaintiff”), by and through their undersigned counsel,

                                                                                          20   have agreed to a one-week extension of time, up to and including July 23, 2019, for Defendant to
                                                                                          21   file a response to Plaintiff's Complaint. The present deadline for Defendant to file its response is
                                                                                          22   July 16, 2019. This is the parties' second request for an extension of time for Defendant to file its
                                                                                          23   response.
                                                                                          24          This Stipulation is made in good faith and is not intended for purposes of delay. The
                                                                                          25   Defendant is in the process of finalizing responsive pleadings. Therefore, the parties respectfully
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                 Case 2:19-cv-00811-JCM-CWH Document 7 Filed 07/16/19 Page 2 of 2




                                                                                           1   request a one-week extension of time up to and including July 23, 2019 for Defendant to file its

                                                                                           2   response to Plaintiff's Complaint.

                                                                                           3          IT IS SO STIPULATED:
                                                                                           4   Dated this 16th day of July, 2019
                                                                                           5   HKM EMPLOYMENT ATTORNEYS, LLP                      OGLETREE, DEAKINS, NASH, SMOAK
                                                                                                                                                  & STEWART, P.C.
                                                                                           6
                                                                                           7
                                                                                                /s/ Jenny L. Foley                                 /s/ Jill Garcia
                                                                                           8   Jenny L. Foley                                     Jill Garcia
                                                                                               Marta D. Kurshumova                                3800 Howard Hughes Parkway
                                                                                           9   1785 East Sahara Avenue                            Suite 1500
                                                                                               Suite 300                                          Las Vegas, NV 89169
Ogletree. Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Las Vegas, NV 89104                                Telephone: 702.369.6800
                                                                                          11   Telephone: 702.625-3893                            Attorneys for Defendant Legacy Traditional
                                                                                               Attorneys for Plaintiff Wade McAfee                School-Nevada, Inc.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                          ORDER
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                      IT IS SO ORDERED:
                                                                                          15
                                                                                          16
                                                                                                                                                  U.S. DISTRICT COURT JUDGE
                                                                                                                                                       MAGISTRATE
                                                                                          17
                                                                                                                                                  July 17, 2019
                                                                                          18
                                                                                                                                                  DATED
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                              2
